838 F.2d 1210Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Smith McGEE, Petitioner-Appellant,v.STATE OF MARYLAND, Edward J. Angeletti, Circuit Court Judge,Respondents-Appellees.
No. 87-7717.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 17, 1987.Decided:  Feb. 1, 1988.

John Smith McGee, appellant pro se.
Norman L. Smith, Office of Attorney General of Maryland, for appellees.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
John Smith McGee, while on probation for the criminal assault of his wife, filed this pro se habeas corpus action seeking to have the state court conviction set aside.  The habeas petition alleged violation of various constitutional rights, including denial of counsel and a fraudulently induced plea bargain.  The district court dismissed the petition without prejudice due to McGee's failure to exhaust state remedies.  We affirm.


2
Prior to bringing this habeas action, McGee failed to present any of his claims to the Maryland appellate courts for review.  The state did not waive exhaustion of remedies, nor did McGee offer a sufficient excuse for nonexhaustion.  Therefore, the district court properly dismissed McGee's petition.  See 28 U.S.C. Sec. 2254(b);  Rose v. Lundy, 455 U.S. 509 (1982);  Preiser v. Rodriquez, 411 U.S. 475 (1973).1


3
In light of the disposition of this case in the district court and on appeal, we deny McGee's motions for appointment of counsel, see Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir.1984), and for production of the transcripts of his state court trial.


4
We dispense with oral argument because the facts and legal arguments are adequately presented in the record and the decisional process would not be significantly aided by oral argument.


5
AFFIRMED.



1
 Prior to bringing another habeas corpus action in federal court, McGee should present his claims to the Maryland courts pursuant to the Maryland Uniform Post-Conviction Procedure Act.  See Md.Ann.Code art. 27, Sec. 645A